Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the single screw compressor as claimed including specifically the gap adjuster mechanism as interpreted under 112(f) is not shown or rendered obvious over the prior art of record.
The 112(f) claim interpretation is detailed in the Office Action mailed on October 26, 2021, and includes multiple embodiments for the gap adjuster mechanism (see the disclosed embodiments for 112(f) claim interpretation below, which is the basis for allowance).  
First embodiment gap adjuster mechanism:  see Figures 2, 5, and 6 and ¶0060-¶0080, ¶0085, and ¶01111-¶0114 discloses the gap adjuster mechanism is (70) is provided for each of the two gate rotor assemblies (60). As shown in FIGS.5 and 6, the two gap adjuster mechanisms (70) each include a cylinder mechanism (71) and a fluid circuit (80) for applying a fluid pressure to the cylinder mechanism (71).  The fluid circuit (80) comprises first passage (81), a second passage (82), a high pressure fluid passage (83) connected to high pressure HP, a valve (85) and a throttle (86).  The cylinder mechanism (71) includes a first cylinder chamber (73) with a spring (76) and a second cylinder chamber (74) that are defined by a bearing holder (26) that has a piston (75) located between the first and second cylinder chambers (73, 74). 
Second embodiment gap adjuster mechanism see Figure 7 and ¶0115-¶0119.
Third embodiment gap adjuster mechanism see Figure 8 and ¶0120-¶0122.

Fifth embodiment gap adjuster mechanism see Figure 10 and ¶0134-¶0150.
Six embodiment gap adjuster mechanism see Figure 11 and ¶0151-¶0164.
Seventh embodiment gap adjuster mechanism see Figure 12 and ¶0165-¶0190.
Alternative embodiments for the gap adjuster mechanism not shown, but disclosed in the specification, see ¶0191-¶0195.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
	The amendments to the claims have resolved the Claim objections, which are hereby withdrawn.
Specification
The amendment to the specification received on December 23, 2021 is acceptable.  The specification objections are hereby withdrawn.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746